TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00553-CR


                                        In re Keith Taylor


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-11-300144, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Keith Taylor appeals the denial of his motion for DNA testing under Code of

Criminal Procedure chapter 64. In two issues, he maintains that the trial court erred in ruling that

he was not entitled to DNA testing under the relevant statute and that portions of Chapter 64 are

unconstitutional as applied. We affirm.


                                         BACKGROUND

               Taylor pleaded guilty to a 2010 aggravated robbery with a deadly weapon and

was sentenced to 45 years. As part of his plea, Taylor admitted that these allegations from his

indictment were true: “that [he] . . . , while in the course of committing theft of property and with

intent to obtain or maintain control of said property, intentionally or knowingly threaten[ed] or

place[d] [the employee] in fear of imminent bodily injury or death” and “use[d] or exhibit[ed] a

deadly weapon, to-wit: a FIREARM.”

               The probable-cause affidavit in support of the warrant to arrest Taylor provides

the following description of events. While the employee was at work, a masked man came in the

store, wearing a red hooded jacket, a white shirt with dark stripes, and blue latex gloves. A white
bandana-type mask covered the lower part of his face. The employee could tell from the man’s

uncovered skin that he was black, and several times during the robbery, his mask slipped, giving

her a good look at his face. He pointed a gun at her and demanded money and lottery tickets.

After she showed him where the money was, he “tied her up with zip ties” and put her in a back

room. After the robber left, the employee called police. She later identified Taylor from a photo

line-up as the robber.

               Taylor had been accused of two other robberies that had taken place a few months

after this robbery, which may have been what led law enforcement to suspect Taylor of this

robbery. According to Taylor, DNA testing of zip ties from those robberies excluded the presence

of his DNA, and the recovered zip ties in this case were not DNA tested. About nine years after

his conviction on his guilty plea, Taylor moved for Chapter 64 DNA testing of the zip ties.

               After the State filed its response in opposition, the trial court denied the motion.

The court ruled that Taylor failed “to establish that identity is an issue in this case” and failed “to

show that any additional testing would produce exculpatory results that demonstrate that he would

not have been convicted if these results had been previously obtained.” See Tex. Code Crim. Proc.

art. 64.03(a)(1)(C), (2)(A). Taylor now appeals.


                    STANDARD OF REVIEW AND APPLICABLE LAW

               When there is no evidentiary hearing and the trial record and affidavit of the

appellant are the only sources of information supporting a Chapter 64 motion, our review of a

trial court’s Chapter 64 rulings is de novo. See Smith v. State, 165 S.W.3d 361, 363 (Tex. Crim.

App. 2005). Our review extends to all “the trial court’s findings, express or implied, on appellant’s

Chapter 64 motion.” See Thompson v. State, 95 S.W.3d 469, 471 (Tex. App.—Houston [1st Dist.]




                                                  2
2002, pet. ref’d) (citing Tex. Code Crim. Proc. art. 64.05); see also id. at 472, 473 n.2 (affirming

denial of motion for testing because though trial court made no express findings, “the record

supports an implied finding . . . that no reasonable probability exists that exculpatory DNA testing

of the box cutter would prove appellant’s innocence”).

                  “A convicted person may submit to the convicting court a motion for forensic DNA

testing of evidence that has a reasonable likelihood of containing biological material,” and the

“motion must be accompanied by an affidavit, sworn to by the convicted person, containing

statements of fact in support of the motion.” Tex. Code Crim. Proc. art. 64.01(a-1). “Basic

requirements” for post-conviction DNA testing “are that biological evidence exists, that evidence

is in a condition that it can be tested, that the identity of the perpetrator is or was an issue, and that

this is the type of case in which exculpatory DNA results would make a difference.” Ex parte

Gutierrez, 337 S.W.3d 883, 891 (Tex. Crim. App. 2011) (citing Tex. Code Crim. Proc.

art. 64.03(a)(1)(A)(i), (a)(1)(B)). More specifically, the court may grant the motion and order the

testing only if


        (1) the court finds that:

                  ....

                  (C) identity was or is an issue in the case; and

        (2) the convicted person establishes by a preponderance of the evidence that:

                  (A) the person would not have been convicted if exculpatory results had
                  been obtained through DNA testing.


Tex. Code Crim. Proc. art. 64.03(a).

                  In reviewing the trial court’s determinations, we are to consider all the evidence

before the trial court when it made its determinations. Asberry v. State, 507 S.W.3d 227, 229 (Tex.


                                                    3
Crim. App. 2016). That evidence may come from the guilt–innocence phase of the underlying

trial. See Swearingen v. State, 303 S.W.3d 728, 729–30, 736–38 (Tex. Crim. App. 2010) (noting

that trial court’s Chapter 64 findings were based in part on “evidence presented at appellant’s 2000

trial” and reviewing trial evidence to resolve appellate issues); Prible v. State, 245 S.W.3d 466,

470 & n.3 (Tex. Crim. App. 2008) (stating that “[e]vidence of a another person’s DNA in addition

to Appellant’s is not exculpatory evidence in this case due to the additional evidence presented at

the trial” and citing as support Court’s “opinion on direct appeal for a detailed summary of the

evidence presented at trial”).


                                           DISCUSSION

I.      Taylor has not shown that DNA testing of the zip ties would support a chance greater
        than 50% that he would not have been convicted if the requested testing had been
        available.

                In his first issue, Taylor maintains that the trial court erred by finding that identity

was not at issue in his case and that he would not have been convicted if exculpatory results

had been obtained through DNA testing. See Tex. Code Crim. Proc. art. 64.03(a)(1)(C), (2)(A).

Upholding either finding on appeal means that we must affirm the denial of Taylor’s motion.

See id. art. 64.03(a).

                For the exculpatory-results requirement, “a convicted person must show a greater

than 50% chance that he would not have been convicted if exculpatory results from the requested

DNA testing had been available at trial.” Hall v. State, 569 S.W.3d 646, 655 (Tex. Crim. App.

2019). “‘Exculpatory results’ means only results excluding the convicted person as the donor of

the DNA.” Id. at 655–56. “In considering the likelihood of conviction, we limit our review to

whether exculpatory results would alter the landscape of evidence at trial, and we do not consider

post-trial factual developments.” Id. at 656.


                                                   4
                  Taylor’s theories in his Chapter 64 motion are that DNA testing of the zip ties

would show either the presence of another person’s DNA on the zip ties, making that person the

true sole perpetrator of the robbery, or an absence of Taylor’s DNA, thus ruling him out as the

perpetrator. Under both theories, Taylor’s position is that he was not involved in the robbery.

                  The evidence before the trial court, however, does not show a chance greater than

50% that Taylor would not have been convicted with additional DNA evidence from the zip ties.

The trial court had before it not only Taylor’s guilty plea for the robbery and the victim’s photo

identification of Taylor but also Taylor’s affidavit testimony in support of his Chapter 64 motion

that the robber wore blue latex gloves at all times relevant to the robbery, making it unlikely that

the robber would have left any DNA. Despite this, Taylor appears to be arguing that the robber’s

epithelial cells would be found on the zip ties.

                  “Touch DNA poses special problems because ‘epithelial cells are ubiquitous on

handled materials,’ because ‘there is an uncertain connection between the DNA profile identified

from the epithelial cells and the person who deposited them,’ and because ‘touch DNA analysis

cannot determine when an epithelial cell was deposited.’” Id. at 658. Because of these problems,

there is at least a fair chance that many people’s DNA would be found on the zip ties. The robber

would likely have acquired the zip ties from some person or store, and epithelial cells from any

person along the supply chain could have remained on them even though they have no connection

to the robbery.

                  Finally, the trial court here had previously found that Taylor solicited two fellow

inmates and his brother to kill the victim in this case. Taylor does not contest this finding. These

kinds of threats against a witness are strong evidence of Taylor’s consciousness of guilt for the




                                                   5
robbery, which is highly probative evidence. See Ransom v. State, 920 S.W.2d 288, 299 (Tex.

Crim. App. 1994); Torres v. State, 794 S.W.2d 596, 598 (Tex. App.—Austin 1990, no pet.).

                In all, Taylor has not met the burden for DNA testing under Chapter 64, as the

strength of the evidence against him for the robbery shows that DNA testing of the zip ties would

not support a chance greater than 50% that he would not have been convicted if the requested DNA

testing had been available. See Hall, 569 S.W.3d at 656. We thus overrule his first issue.


II.     Taylor did not preserve his complaints that Chapter 64 is unconstitutional as applied
        to him.

                In his second issue, Taylor mounts an as-applied constitutional challenge to

Chapter 64, advancing two specific complaints. First, he argues that Chapter 64’s requirement

that “identity was or is an issue in the case,” see Tex. Code Crim. Proc. art. 64.03(a)(1)(C), denied

him the “[f]undamental fairness” that he says procedural due process and the Eighth Amendment

require. Second, he argues that because he has not waived the statutory evidence-retention

and -storage requirements that might apply to the zip ties, see generally id. art. 38.43, “any denial

of the request for testing could be considered arbitrary and an unconstitutional application of

Chapter 64 to Appellant’s situation.”

                Nowhere in the trial court did Taylor raise these complaints. He has thus failed to

preserve them for appellate review. See Tex. R. App. P. 33.1(a)(1); Reynolds v. State, 423 S.W.3d

377, 383 (Tex. Crim. App. 2014); Curry v. State, 186 S.W.3d 39, 42 (Tex. App.—Houston

[1st Dist.] 2005, no pet.).




                                                 6
                                       CONCLUSION

              We affirm the denial of Taylor’s Chapter 64 motion.



                                           __________________________________________
                                           Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: October 27, 2022

Do Not Publish




                                               7